cca-07060841-15 id uilc number release date third party communication date of communication month dd yyyy from ---------------- sent monday date am to --------------------- cc ----------------------------------------------- subject fw referrals for attorneys to state bar disciplinary commissions there is no authority for disclosure of a taxpayer’s return or return_information to state bar authorities absent consent from the taxpayer s involved the tax_court petition is public information and may be disclosed to the state bar while sec_6103 nor any other provision of the code contains any express exception authorizing publication of returns or return_information that have become a matter of public record the supreme court has held that what transpires in a court of law is a matter of public record and can be reported with impunity no reasonable expectation of privacy attaches to information that is a matter of public record 435_us_589 media is entitled to portions of tapes already released during trial 420_us_469 even the prevailing law of invasion of privacy generally recognizes that the interests in privacy fade when the information involved already appears on the public record 331_us_367 a trial is a public event what transpires in the court room is public property see also restatement second of torts sec_652d cmt b there is no liability when the defendant merely gives further publicity to information about the plaintiff that is already public thus there is no liability for giving publicity to facts about the plaintiff’s life that are matters of public record but see dep’t of justice v reporters comm for freedom of the press 489_us_749 inherent privacy interest in the nondisclosure of something that may once have been public but has with passage of time passed into practical obscurity in the context of unauthorized disclosure lawsuits however the circuits are split regarding the proper treatment of returns and return_information that have become a matter of public record in connection with tax_administration the seventh circuit which would be the circuit at issue with respect to the matter at hand has adopted a hybrid test referred to as the immediate source test ie that the definition of return_information comes into play only when the immediate source of the information is a return or some internal document based on a return as these terms are defined in sec_6103 and not when the immediate source is a public document lawfully prepared by an agency that is separate from the internal_revenue_service and has lawful access to tax returns 890_f2d_18 7th cir irs release of court’s opinion in tax case to newspaper which then published article based on the decision was not an unauthorized disclosure because the information was obtained from the court’s opinion here a copy of the tax_court petition as filed with the court would pass the immediate source test with respect to the form_2848 the public record exception would not apply the form_2848 would not fall within the definition of the return_information of the taxpayer with respect to whom the form_2848 was filed in that it was not gathered with respect to the taxpayer’s liability under the code this is however a close call if the form_2848 is disclosed to the state bar the tin and the tax years and tax matters at issue should be redacted the safest course would be to ask the taxpayer to consent to the disclosure of the form_2848 ------------------------ ------------------------------ -------------------------- ----------------------------- -------------------------
